PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEUNG et al.
Application No. 15/535,181
Filed: 12 Jun 2017
Dkt. No. 5773.1004-001

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed August 27, 2021.

The application became abandoned January 25, 2019 for failure to timely submit a proper reply to the Notice of Allowance and Issue Fee Due (Notice) mailed October 24, 2018, 2018. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was mailed February 8, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (1) set forth above. The request for continued examination is acknowledged. However, the application is abandoned for failure to timely submit the issue fee. As such, the only proper reply to the Notice is submission of the issue fee payment in the amount set forth in the Notice. Should the application later be allowed, applicant may request to have the previously paid issue fee applied to the newly issued Notice of Allowance and remit any remaining fee due should the future issue fee amount different that the payment previously submitted. Please note MPEP 711.03(c) for further guidance.

Any request for reconsideration of this decision MUST include the outstanding Issue Fee payment.

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must further address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must further explain the delay between when the reply was due and when the reply was filed.

The statement accompanying the petition is not signed, and, as such, has been given limited weight. The petition fails to identify the party or parties responsible for ensuring the prosecution of the application. No explanation has been provided for those responsible for prosecuting the application failed to timely submit a proper reply to the Notice. The statement accompanying the petition raises the question of whether applicant’s parent company intended to abandon the instant application. Accordingly, it cannot be found that the entire period of delay, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the instant petition to revive was not filed until August 27, 2021. 

The petition does not disclose the circumstances surrounding the discovery that the application was abandoned and the ensuing action taken to seek reinstatement of the patent. It is not known when, how, or by whom it was discovered that the patent was expired. Further, it is not known when and what action was undertaken to seek revival of the application once it was discovered that the application was abandoned. Accordingly, it cannot be found that the delay in submitting the instant petition was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the a reply to the Notice was due until the filing of a grantable petition, has been unintentional.

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See, In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions